
	

114 HR 336 : To direct the Administrator of General Services, on behalf of the Archivist of the United States, to convey certain Federal property located in the State of Alaska to the Municipality of Anchorage, Alaska.
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 336
		IN THE SENATE OF THE UNITED STATES
		June 2, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Administrator of General Services, on behalf of the Archivist of the United States,
			 to convey certain Federal property located in the State of Alaska to the
			 Municipality of Anchorage, Alaska.
	
	
		1.Real property conveyance
 (a)In generalAs soon as practicable after the date of enactment of this Act and after completion of the survey and appraisal described in this section, the Administrator of General Services, on behalf of the Archivist of the United States, shall convey to the City by quitclaim deed for the consideration described in subsection (c), all right, title, and interest of the United States in and to a parcel of real property described in subsection (b).
			(b)Legal description of property
 (1)In generalThe parcel to be conveyed under subsection (a) consists of approximately 9 acres and improvements located at 400 East Fortieth Avenue in the City that is administered by the National Archives and Records Administration.
 (2)Survey requiredAs soon as practicable after the date of enactment of this Act, the exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey, paid for by the City, that is satisfactory to the Archivist.
				(c)Terms and conditions
				(1)Consideration
 (A)In generalAs consideration for the conveyance of the property under subsection (a), the City shall pay to the Archivist an amount not less than the fair market value of the conveyed property, to be determined as provided in subparagraph (B).
 (B)AppraisalThe fair market value of the property to be conveyed under subsection (a) shall be determined based on an appraisal that—
 (i)is conducted by a licensed, independent appraiser that is approved by the Archivist and the City; (ii)is based on the highest and best use of the property;
 (iii)is approved by the Archivist; and (iv)is paid for by the City.
 (2)Preconveyance entryThe Archivist, on terms and conditions the Archivist determines to be appropriate, may authorize the City to enter the property at no charge for preconstruction and construction activities.
 (3)Additional terms and conditionsThe Archivist may require additional terms and conditions in connection with the conveyance under subsection (a) as the Archivist considers appropriate to protect the interests of the United States.
 (d)City definedIn this section, the term City means the Municipality of Anchorage, Alaska.  Passed the House of Representatives June 1, 2015.Karen L. Haas,Clerk 